DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Response to Amendment
After Non-Final amendment filed on 08 October, 2021 has been entered.
Claims 1, 10 and 19 has been amended.    
No claim has been currently canceled or newly added. 
           Therefore, claims 1-27 are now pending in this application.

                                             Response to Arguments
2.	Applicant’s submission filed on 08 October, 2021 with respect to claims 1-27 have been fully considered. The rejections under 35 U.S.C. § 103 have been withdrawn due to Applicant's amendments filed on 10/08/2021.

                                              Allowable Subject Matter
3.	An examiner’s amendment appears below. Claims 1-3, 8, 10-12, 17, 19-21 and 26, as amended, and claims 6, 15 and 24 are canceled. Claims 1-5, 7-14, 16-23 and 25-27 have been allowed over the prior art of records. These claims are renumbered on allowance as claims 1-24.      


                                           EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given over the telephone of Attorney Pin Wu (80,173) on 25 January, 2022.
The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

Please amend claims 1-3, 8, 10-12, 17, 19-21 and 26 as follows:
Please cancel claims 6, 15 and 24 as follows:

Claim 1: (Currently Amended) A method for restoring an inode based backup to a path based structure, comprising:
	receiving a path encompassing one or more files or directories (files/directories) to be restored;
	selecting one or more inodes when metadata associated with each of the one or more inodes is to be used in a restoration;
determining, in the inode based backup, one or more selected inodes that correspond to the files/directories to be restored and one or more unselected inodes that correspond to one or more files/directories that are not in the path and not to be restored, wherein metadata associated with the one or more selected inodes is to be used in the restoration, wherein metadata associated with the unselected inodes is not to be used in the restoration;	

traversing from a root folder to the path to determine inode numbers of the files/directories to be restored, the traversing includes searching a directory tree to determine the inode numbers and names of child files and subdirectories, wherein each bit of the sendmap structure corresponds to an inode, and a bit value of the sendmap structure indicates whether a corresponding inode is selected or unselected;
	restoring a first file of the files/directories to be restored from the inode based backup to the path based structure; 
	determining whether an inode number of the first file, which identifies a first inode of the first file, and [[its]] associated metadata of the inode number are available in a metadata cache, and if so: using the inode number of the first file and the [[its]] associated metadata in the metadata cache in the restoration of the first file; and
adding the inode number of the first file and the [[its]] associated metadata to the metadata cache when the inode number of the first file and the [[its]] associated metadata are not available in the metadata cache.  

Claim 2: (Currently Amended) The method of claim 1, wherein if the inode number of the first file and the [[its]] associated metadata are not available in the metadata cache:
	retrieving the inode number of the first file and the [[its]] associated metadata from an inode file tree;
	determining whether any other inode that shares a second level sub-path with the inode of the first file in the inode file tree is a selected inode based on the sendmap structure; and
	in response to determining that one or more other inodes that share the second level sub-path with the inode of the first file in the inode file tree are selected inodes, storing the one or more other inodes and of the one or more other inodes in the metadata cache.

Claim 3: (Currently Amended) The method of claim 2, wherein an inode of a second file of the files/directories to be restored shares the second level sub-path with the inode of the first file when the inode of the second file and the inode of the first file share the first 5 hex digits (20 bits) in numbers of the inodes of the first and the second files 

Claim 6: (Canceled)

Claim 8: (Currently Amended) The method of claim 1, wherein the metadata cache is a mapping structure that stores inode numbers and of the inode numbers.

Claim 10: (Currently Amended) A non-transitory machine-readable medium having instructions stored therein which, when executed by a processor, cause the processor to perform restoration operations, the operations comprising:
	receiving a path encompassing one or more files or directories (files/directories) to be restored;
	selecting one or more inodes when metadata associated with each of the one or more inodes is to be used in a restoration;
determining, in an inode based backup, one or more selected inodes that correspond to the files/directories to be restored and one or more unselected inodes that correspond to one or more files/directories that are not in the path and not to be restored, wherein metadata associated with the one or more selected inodes is to be used in the restoration, wherein metadata associated with the unselected inodes is not to be used in the restoration;
generating a sendmap structure that is indicative of the selected inodes and the unselected inodes, wherein the sendmap structure includes a bitmap structure to store status of file/directories inode selection for the restoration, wherein generating the sendmap structure comprises: 
, wherein each bit of the sendmap structure corresponds to an inode, and a bit value of the sendmap structure indicates whether a corresponding inode is selected or unselected;
	restoring a first file of the files/directories to be restored from the inode based backup to a path based structure; 
	determining whether an inode number of the first file, which identifies an inode of the first file, and [[its]] associated metadata of the inode number are available in a metadata cache, and if so: using the inode number of the first file and the [[its]] associated metadata in the metadata cache in the restoration of the first file; and
adding the inode number of the first file and the [[its]]associated metadata to the metadata cache when the inode number of the first file and the [[its]]associated metadata are not available in the metadata cache.  


Claim 11: (Currently Amended) The non-transitory machine-readable medium of claim 10, wherein if the inode number of the first file and the [[its]]associated metadata are not available in the metadata cache:
	retrieving the inode number of the first file and the [[its]]associated metadata from an inode file tree;
	determining whether any other inode that shares a second level sub-path with the inode of the first file in the inode file tree is a selected inode based on the sendmap structure; and
	in response to determining that one or more other inodes that share the second level sub-path with the inode of the first file in the inode file tree are selected inodes, storing the one or more other inodes and of the one or more other inodes in the metadata cache.

Claim 12: (Currently Amended) The non-transitory machine-readable medium of claim 11, wherein an inode of a second file of the files/directories to be restored shares the second level sub-path with the inode of the first file when the inode of the second file and the inode of the first file share the first 5 hex digits (20 bits) in numbers of the inodes of the first and the second files 

Claim 15: (Canceled) 

Claim 17: (Currently Amended) The non-transitory machine-readable medium of claim 10, wherein the metadata cache is a mapping structure that stores inode numbers and of the inode numbers.

Claim 19: (Currently Amended) A data processing system, comprising:
a processor; and
a memory coupled to the processor storing instructions which, when executed by the processor, cause the processor to perform restoration operations, the operations including:
	receiving a path encompassing one or more files or directories (files/directories) to be restored;
	selecting one or more inodes when metadata associated with each of the one or more inodes is to be used in a restoration;
determining, in an inode based backup, one or more selected inodes that correspond to the files/directories to be restored and one or more unselected inodes that correspond to one or more files/directories that are not in the path and not to be restored, wherein metadata associated with the one or more selected inodes is to be used in the restoration, wherein metadata associated with the unselected inodes is not to be used in the restoration;
generating a sendmap structure that is indicative of the selected inodes and the unselected inodes, wherein the sendmap structure includes a bitmap structure to store 
traversing from a root folder to the path to determine inode numbers of the files/directories to be restored, the traversing includes searching a directory tree to determine the inode numbers and names of child files and subdirectories, wherein each bit of the sendmap structure corresponds to an inode, and a bit value of the sendmap structure indicates whether a corresponding inode is selected or unselected;
	restoring a first file of the files/directories to be restored from the inode based backup to a path based structure; 
	determining whether an inode number of the first file, which identifies an inode of the first file, and [[its]] associated metadata of the inode number are available in a metadata cache, and if so: using the inode number of the first file and the [[its]] associated metadata in the metadata cache in the restoration of the first file; and 
adding the inode number of the first file and the [[its]] associated metadata to the metadata cache when the inode number of the first file and the [[its]] associated metadata are not available in the metadata cache.  

Claim 20: (Currently Amended) The data processing system of claim 19, wherein if the inode number of the first file and the [[its]] associated metadata are not available in the metadata cache:
	retrieving the inode number of the first file and the [[its]] associated metadata from an inode file tree;
	determining whether any other inode that shares a second level sub-path with the inode of the first file in the inode file tree is a selected inode based on the sendmap structure; and
	in response to determining that one or more other inodes that share the second level sub-path with the inode of the first file in the inode file tree are selected inodes, storing the one or more other inodes and of the one or more other inodes.

Claim 21: (Currently Amended) The data processing system of claim 20, wherein an inode of a second file of the files/directories to be restored shares the second level sub-path with the inode of the first file when the inode of the second file and the inode of the first file share the first 5 hex digits (20 bits) in numbers of the inodes of the first and the second files 

Claim 24: (Canceled)

Claim 26: (Currently Amended) The data processing system of claim 19, wherein the metadata cache is a mapping structure that stores inode numbers and of the inode numbers.


                                                Reasons for Allowance
5.	The following is an Examiner’s statement of reason for allowance:

Prior art reference Ajay Pratap Singh Kushwah et al. (US 7694103 B1) the method involves receiving an indication that a block based backup and/or restoration related task requires memory, at a memory sub-allocator. The memory sub-allocator is utilized to sub-allocate a location to the block based backup and/or restoration related task. The memory sub-allocator is utilized to record that the location is utilized to store information associated with the block based backup and/or restoration related task, after sub-allocating the location to the block based backup and/or restoration related task.
Prior art reference Norie lwasaki et al. (US 2017/0123937 A1) the method involves identifying an available internal inode number to be allocated to the first file, 
Prior art reference Christopher Seibel et al. (US 8661068 B1) The method involves allocating space in a memory of a data storage system to a global metadata cache that stores metadata objects for multiple different file systems in response to file system access requests from file systems. A global reusable list is associated with the global metadata cache. A metadata object associated with a file of a file system of multiple different file systems is stored in the global metadata cache by using a metadata object of the global reusable list. The metadata object is associated with a global reusable list based on a use recency information.

After further consideration of the prior art of records references, it appears that the prior art of records references fail to explicitly disclose “generating a sendmap structure that is indicative of the selected inodes and the unselected inodes, wherein the sendmap structure includes a bitmap structure to store status of file/directories inode selection for the restoration, wherein generating the sendmap structure comprises: traversing from a root folder to the path to determine inode numbers of the files/directories to be restored, the traversing includes searching a directory tree to determine the inode numbers and names of child files and subdirectories, wherein each bit of the sendmap structure corresponds to an inode, and a bit value of the sendmap structure indicates whether a corresponding inode is selected or unselected; restoring a first file of the files/directories to be restored from the inode based backup to a path based structure”, as recited in independent claim 1. The preceding limitations, when combined with the rest of the claim limitations recited in claim 10 and 19, result in a combination of elements that is both novel and unobvious over the prior art of record.

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                      Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        01/25/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162